DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1 and 2 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hayes (2,571,871) in view of Chang (6,341,737) further in view of Thompson (2,715,045).
Regarding claim 1, Hayes shows a multi-mode high-pressure foam lance (fig 5), comprising a foam-making component (10) and a spray-mode component (16), a sheath being (housing for 21 and 22) arranged between the foam-making component and the spray-mode component, and the foam-making component and the spray-mode component being connected through an air mixing connecting tube (24) arranged in the sheath,
but fails to specifically disclose wherein the spray-mode component comprises a foam-making eccentric disc and a nozzle-mode rotary disc, an axis of the foam-making eccentric disc and an axis of the nozzle-mode rotary disc are fixedly connected through a positioning screw a positioning pin with a spring is arranged between the foam-making 
However, Chang shows a spray device that includes a spray-mode component (fig 3) comprises a foam-making eccentric disc (40) and a nozzle-mode rotary disc (30,20), an axis of the foam-making eccentric disc and an axis of the nozzle-mode rotary disc are fixedly connected through a positioning screw (col 2, line 52) a spray hole of the foam-making eccentric disc is corresponding to a nozzle of the nozzle-mode rotary disc (fig 2), a positioning pin (53) with a spring (fig 9) is arranged between the foam-making eccentric disc (40) and the nozzle-mode rotary disc (30, 20), the positioning pin with the spring is configured to provides a sound of accurate positioning when a nozzle of the nozzle-mode rotary disc is selected to correspond to a spray hole of the foam-making eccentric disc (fig 2, 9)
Therefore, it would have been obvious to one of ordinary skill in the art at the time the application was effectively filed to replace the outlet of Hayes with the outlet  (30, 40, 20, 50) of Chang in order to have different spray patterns as well as to have positioning pin to keep element 20 for rotation unexpectedly.
 Additionally, Thompson teaches a foaming device that includes a metallic foaming cotton (21, 22) is arranged in the flow path just before the outlet.

Regarding claim 2, the in the above combination  the nozzle-mode rotary disc is provided with a vertical fan-shaped nozzle, a horizontal fan-shaped nozzle, a conical nozzle, a press-down nozzle and a linear nozzle (the nozzle of Chang teaches all these nozzle outlets in fig 3). 
 
Claims 3 and 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hayes (2,571,871) as modified by  Chang (6,341,737) and  Thompson (2,715,045) above, further in view of Clarke (2005/0077386).
Regarding claim 3, Hayes as modified above shows wherein the foam-making component is sequentially connected with a soap lye bottle (14), a suction pipe (31), a connecting piece (30), a bottle cap (12), a four-way valve body (10), the four-way valve body is internally provided with a high-pressure throttling nozzle (the flow pinch after 20, but before 21), a left end of the four-way valve body is connected with the air mixing connecting tube (fig 5), a right end of the four-way valve body is connected with a quick 10connector (11),  a lower end of the four-way valve body is connected with the connecting piece for sucking soap lye, one end of the suction pipe extends into soap lye in the soap lye bottle (fig 5), and the other end of the suction pipe is connected with the connecting piece (fig 5).  

It is noted that Hayes even teaches blocking and unblocking outlet 27 with youth tub to change the spray characteristics (col 7, lines 1-2).
Clarke teaches controlling flow through an air inlet (106) by a needle valve (148). The needle valve has an adjusting knob (146) fixed to the adjusting valve.
Therefore, it would have been obvious to one of ordinary skill in the art at the time the application was effectively filed to add the adjusting valve and knob of Clarke to the air intake of Hayes as modified above, in order to open and close the air intake as taught by Clarke ([0021])
Additionally, the above combination fails to disclose that the knob is connected to the valve by a screw.
It is noted that screws are often used to attach one element to another as in Hui-Chen, screw 60.
Therefore, it would have been obvious to one of ordinary skill in the art at the time the application was effectively filed to use a screw to attach the knob to the valve in order to make them easily removable from each other.
Regarding claim 4, wherein the adjusting knob drives the adjusting valve to displace up and down to form an air gap between the adjusting valve and the four-way valve (this is inherent to the use of the valve in the above combination).

.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JASON J BOECKMANN whose telephone number is (571)272-2708.  The examiner can normally be reached on M-F 9am to 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Arthur Hall can be reached on (571) 270-1814.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access 





/JASON J BOECKMANN/Primary Examiner, Art Unit 3752                                                                                                                                                                                                        3/4/21